 594DECISIONSOF NATIONAL LABORRELATIONS BOARDtor-film process, processor-film, processor's assistant-film, feeder-film process, takeoff operator-film process, staff assistant-loss control,teclmician-laboratory, supervisor-cafeteria, general clerk (other thanthose in the general office on the third floor), coordinator-recordak,senior correspondent-service, correspondent-service, correspondent-form letters, group leader-clerical services, receptionist, transcriber,dispatcher-dealer orders.Classifications Excluded From the Appropriate UnitHead building serviceman, building serviceman, entrance guard, gen-eral foreman-processing, staff assistant-production, supervisor-ad-ministrative staff, supervisor-engineering and maintenance, engineerindustrial-work measurement, accountant, staff assistant-payroll, staffassistant-cost control, purchasing agent, supervisor-personnel, staffassistant-training, staff assistant-personnel, estimator-time standards,supervisor-quality control, engineer-quality control, medical doctor,payroll clerk, records clerk, statistical clerk, dispensarynurse,secre-tary, general clerk (those in the general office on the third floor),tele-phone operator, engineer-maintenance, section foreman,section fore-man-preparation, section foreman-finishing, section foreman-chemicalservices, section foreman-maintenance, shift foreman-preparation,shift foreman-finishing, shift foreman-processing, supervisor-service,representative-processingservice.United Association of Journeymen&Apprentices of Plumbing& Pipefitting Industry of the United States and Canada, Local231, AFL-CIOandVernon L. Bryantand J.S. Brown-E. F. OldsPlumbing&Heating Corporation,Partyto theContract.CaseNo. 33-CB-52. February 28,1956DECISION AND ORDEROn August 4,1955, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices.Thereafter the Respondent and the General Counsel filed ex-ceptions to the Intermediate Report and supporting briefs.The Re-spondent's request for oral argument is hereby denied.The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings are115 NLRB No. 90. UNITED ASSOCIATION OF JOURNEYMEN & APPRENTICES, ETC. 595hereby affirmed.The Board has considered the Intermediate Re-port, the exceptions and the briefs, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, only to the extent that they are consistent with thefindings below.A. The contractWe agree with the Trial Examiner's finding that the RespondentUnion violated Section 8 (b) (1) (A) and 8 (b) (2) of the Act bymaintaining and enforcing an unlawful closed-shop contract withJ.S.Brown-E. F. Olds Plumbing & Heating Corporation, hereincalled Brown-Olds.As the Trial Examiner pointed out, the plainlanguage of the contract requires membership in good standing in theRespondent as a condition of employment.The agreement provides that the Employer "... agrees to employJourneymen members and Apprentice members in good stand-ing...." with the Respondent. In earlier contracts prior to the1947 amendments to the Act, this sentence included the wordonlyasfollows : the Employer ". . . agrees to 'employ only Journeymenmembers and Apprentice members in good standing. . . ." The Re-spondent argues, therefore, that because the wordonlywas eliminatedin 1947 in order to comply with the Taft-Hartley Act, the contract nolonger requires that the employer hireonlymembers of the Respond-ent.The Respondent, however, has made no changes with respect tothe next sentence which reads : "Such employment shall be securedthrough the Business Manager of Local Union Number 231, who willissue referral cards which must be presented to Employer or his rep-resentative."Moreover, elsewhere the agreement provides that theRespondent's members must be employed for the erection and installa-tion of pipework of every description, for the use of any equipment inconnection with work under the Respondent International's jurisdic-tion, and for fabrication of specified welded pipe formations.Themeaning of these provisions, set out in full in the Intermediate Report,ismade abundantly clear by article X (D) (3) which declares that"... it is definitely understood that members of the [Respondent]reserve the right to refuse to handle, erect or install all welded,screwed, caulked, wipe, sweat, or other pipe formations which have notbeen fabricated by members. . . ." of the Respondent.As we find no ambiguity with respect to the meaning of the contractclauses, which the Trial Examiner correctly found to constitute anunlawful closed-shop agreement, we shall adopt without modificationthe Trial Examiner's findings with respect to the contract provisionsand the provisions of Respondent's bylaws, working rules, and regula-tions, expressly made a part of the contract by its own terms. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The discrimination against BryantThe Trial Examiner found that the General Counsel failed to estab-lish by a preponderance of the evidence that the Respondent had dis-criminated against Vernon L. Bryant in violation of Section 8 (b)(2) of the Act.We do not agree. It is undisputed that Bryant, awelder, was unable to obtain a work referral from the Respondent andthat the two openings then available at Brown-Olds were filled bywelders referred by the Respondent.Moreover, as the Trial Examinerhimself found, Brown-Olds was bound by its agreement with the Re-spondent to hire only applicants referred by the Respondent in prefer-ence to others.Testimony of Speaker, the Brown-Olds foreman to whom Bryantunsuccessfully applied for a job on Friday, December 3, 1954, makes itclear that that is in fact what happened. Speaker testified that whenBryant and another welder applied for work, he, Speaker, phoned theRespondent's business agent, Stagner, ". . . to hire a couple of welders"and "to ascertain from them [the Respondent] if it was alright withthem for him [Bryant] to come out." Stagner replied, according toSpeaker, that ". . . we have plenty of men ... waiting to be sent out onthe job," that Bryant and the other applicant had not been cleared withthe Respondent, and that two other welders would be sent out. Speakerexplained to Stagner, according to his own testimony, that ". . . itdidn't make any difference to me as long as I got men who were qual-ified welders."At the hearing, Speaker was asked specifically if theUnion had replied "no" to his request for clearance of Bryant.Speaker testified, "practically that in substance."The foregoing factsshow unequivocally that a violation of 8 (b) (2) occurred on Friday,December 3, 1954. In so finding, we rely particularly upon Speaker'saction in meeting Bryant's request for a job with a phone call to theRespondent's business agent, in which Speaker accepted the Respond-ent's veto of Bryant, agreeing to take any qualified welder.In view of our finding, based on Speaker's own testimony as towhat transpired on Friday, December 3, that the Respondent violatedSection 8 (b) (2) on that date, we conclude that further application foremployment by Bryant would have been a useless gesture.As theFifth Circuit said inN. L. R. B. v. The Lum.mw.s Co.:Where such an illegal requirement has been imposed and it is ap-parent that further application for employment would be futile,the job applicants need not go through the useless procedure of re-applying for employment at the later time when jobs are actually'available to establish that they are victims of the discriminatoryhiring policy.11 210 F.2d 377,enfg as modDamel Hamm Drayage Com-pany,Inc,84 NLRB 458,enfd.185 F 2d 1020(C. A 5). UNITED ASSOCIATION OF JOURNEYMEN & APPRENTICES,ETC.597As we find that the Respondent discriminated against Bryant onFriday, December 3, 1954, and that Bryant was not obliged to applyagain thereafter, Speaker's self-serving, conclusionary testimony tothe effect that had Bryant arrived earlier on Monday, December 6,1954, Speaker would have hired him, is irrelevant even if it wereworthy of credence.However, because it is self-serving and because itbegs the question of law here at issue, we consider that it has little pro-bative value. In any event, unlike the Trial Examiner, we discreditthis testimony of Speaker because it is inconsistent with the importof his testimony as to what occurred the preceding Friday when, ineffect, in accordance with the closed-shop contract and his own inter-ests as a member of the Respondent, he asked applicant Bryant toproduce a work referral from the Respondent.Accordingly, we are unable to adopt the Trial Examiner's findingthat ". . . the testimony of Speaker regarding what transpired be-tween him and Bryant on December 3 and 6 [is] . . . substantiallyin accord with the facts." It was on this basis that the Trial Ex-aminer specifically discredited ". . . Bryant's testimony that Speakertold him thathe could not be hired without a work order . ..eventhough that portion of Bryant's testimony was notspecificallyde-nied by Speaker. . . . " [Emphasis supplied.]The record showsmore, however. Speaker not only did not specifically deny that por-tion of Bryant's testimony, he corroborated it.Speaker testified onthis point that although he did not remember telling Bryant thatBryant could not be hired without a work order, that "that was thestock reply" and that "I would not doubt his [Bryant's] word on it."Under these circumstances, and on the record as a whole, we reversethe Trial Examiner's credibility findings as to both Bryant andSpeaker, and credit Bryant as the more credible of the two witnesses.The RemedyHaving found that the Respondent engaged in certain unfair laborpractices within the meaning of Section 8 (b) (1) (A) and 8 (b) (2)of the Act,-we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct.We shall order the Respondent Union to make whole Vernon L.Bryant for any loss of pay suffered by him as a result of the Respond-ent's unlawful conduct by paying to him a sum of money equal to theamount he would normally have earned as wages from the date of thediscrimination, December 3, 1954, until he would have been laid off,absent unfair labor practices. In computing the back pay due to theCharging Party for this period, the customary formula of the Board 59SDECISIONS OF NATIONAL LABOR RELATIONS BOARDshall be followed.2As the Trial Examiner did not find that theRespondent Union had discriminated against him, the period fromthe issuance date of the Intermediate Report to the date of our Orderherein shall, in accordance with the Board's usual practice, be ex-cluded in computing the amount of back pay due sAlso, we shall order the Respondent to notify Vernon L. Bryant,in writing, that it has withdrawn its opposition to his employmentand that henceforth it will not restrain or coerce him by unlawfullydenying to him a work referral slip or by otherwise unlawfully inter-fering with the rights guaranteed to him by Section 7 of the Act.We shall further provide that the Respondent may terminate itsliability for further accrual of back pay to the Charging Party bynotifying Brown-Olds that it has no objections to his reinstatementor continued employment, as the case may be, or to. his reemploymentat any time in the future. The Respondent shall not thereafter beliable for any back pay accruing after 5 days from giving suchnotice.4We shall require the Respondent to refrain from maintaining and en-forcing its unlawful agreement with Brown-Olds.Furthermore, asit is admitted by the Respondent that contracts substantially identi-cal in all pertinent respects with the Brown-Olds agreementare main-tained and enforced with Ackerman Plumbing Co., Border PlumbingCo., Metropolitan Plumbing & Heating Co., and T. N. O'Kelley Plumb-ing & Heating Co., we shall also require the Respondent to cease anddesist from maintaining and enforcing such agreements, understand-ings, or practices not only with Brown-Olds, but also with these fouremployers and with any other employers, provided that any suchemployer-parties to such agreements or arrangements are employersover whom the Board would assert jurisdiction in an appropriateproceeding.'We reject the Respondent's contention that we cannotmake such a requirement with respect to employer-parties to the Re-spondent's unlawful contracts where the employers are not parties tothis proceeding and were not formally notified of the charges here-in.These contracts are in themselves a continuing means of thwartingthe policy of the Act.'The policy of the Act cannot be made effectivewithout an order which will result in cessation of the practices which2 F W. Woolworth Corn pang,90 NLRB 289 The record shows that Bryant was em-ployed by Brown-Olds after it had been formally notified of the charges in this case. Likeother compensation.earnings from any such employment are deductible from any back paywhich may be found due at the compliance stage under theWoolworthformula.Also,there was some evidence admitted at the hearing which might indicate that, had Bryantbeen hired on December 3, 1954, this employment,absent discrimination, would have beenof short durationNevertheless,we do not pass on that or related back-pay questions here.These matters were not fully litigated at the hearing In any event,as a matter of Boardprocedure, such matters are more appropriately handled as compliance mattersUtah ConstructionCo., 95 NLRB 196}P+nl,erton's Detect ,t,e Agency,Inc..90 NLRB 205, 213Daugherty Company, Inc.,112 NLRB 986.OX L R. B v NationalLicorice Co.,309 U. S. 350. UNITED ASSOCIATION OF JOURNEYMEN & APPRENTICES, ETC.599we have found unlawful and which are admittedly embodied in thesecontracts.'As we' are only concerned here with rights which areconcomitant to the Act's public policy, we do not here pass uponany private rights arising upon or derived from the contracts be-tween the Respondent and the various employers with whom it hasmade these agreements.Private rights between the Respondent andemployer-parties to its contracts are matters for appropriate futureproceedings with which we are not concerned.But, insofar as suchprivate rights may be inconsistent with the public policy of the UnitedStates as announced in the Act, that public policy must prevail.'This is not a case involving isolated acts in violation of the statute.The Respondent does not deny that it is maintaining in force andeffect at least five collective-bargaining agreements which we havefound violative of Section 8 (b) (2) of the Act because they make unionmembership a condition of employment. In these circumstances, theBoard is free to restrain the Respondent from engaging in such con-duct generally and from engaging in like or related unlawful acts -9In adopting all of the Trial Examiner's conclusions as to the illegal-ity of the specified provisions of the Brown-Olds agreement we havethereby found unlawful section 31 of the Respondent's constitutionand bylaws, expressly made a part of the contract. Section 31 pro-vides,inter alia,that, "All members working at the trade shall paytwo (2%) percent of net wages as workingassessments" in additiontomonthly dues of $3 for working members.Apart from the un-lawful closed-shop character of the contract, it is clear on its face thatthe assessment is illegal as a requirement in addition to the "periodicdues and the initiation fees uniformly required," within the mean-ing of Section 8 (b) (2) of the Act.ioWe find merit in the General Counsel's exception to the Trial Exam-iner's failure to recommend an appropriate remedy to correct this un-lawful exaction of assessments.1'However, although the GeneralCounsel limited his specific exceptions to the assessment aspect of sec-tion 31 of the Respondent's constitution and bylaws, we do not so limitour findings or remedy here.The Respondent admitted through _itscounselat the hearing that it has been enforcing section 31 of its con-stitution and bylaws at all times material herein.This admission wasmade twice at the hearing by counsel for the Respondent who an-,swered in the affirmative when asked by the Trial Examiner, "Do youenforce Section 31 of the By-Laws?" and when the Trial Examiner re-Cf.Consolidated Edison Co.v. N L. R.B.,305 U S 197N L. R. B v National Licorice Co., supra,364International Brotherhood of Teamsters,Chauffeurs.Warehousemen and Helpers ofAmerica, AFL, Local179, 110 NLRB 287, 288-290; cf.N. L R. B v Express PublishingCompany,312 U. S 426, 436-43710Anaconda Copper Mining Company.110 NLRB 1925" CfJ J. White, Inc,111 NLRB 1126, 1129 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDiterated, "You have been enforcing it during all times material here-in?"We are unable to interpret such admissions by counsel as beingany less than they appear to be.The admission, coupled with the il-legal closed-shop agreement, is, in our view, ample evidence of thecoercive character of the collection of the dues and assessments.Cer-tainly, on the heels of the admission, it was no. longer incumbent uponthe General Counsel to come forward with any further evidence ofillegality with respect to collection of dues and assessments.Underthese circumstances, we think it is unnecessary that there be,producedadditional evidence of coercion or evidence of threats as a basis for anorder directing reimbursement of the fruits of the unfair labor prac-tices found here.Further litigation on this point would have beencumulative.Moreover, the Board has previously held that it is withinits authority in a proper case to order reimbursement of unlawfullycollected dues, despite absence in the complaint of a specific allegationthat the dues were so collected.'2As to the broader question, the United States Supreme Court recog-nized in theVirginia Electriccase the Board's "wide general discre-tion" to order such affirmative action as will effectuate the policies ofthe Act.13 It is true that theVirginia Electriccase differs from thefacts here in that the Supreme Court was dealing inVirginia Electricwith a checkoff which was illegal because it was in favor of a company-dominated union.Thus, the Court upheld the Board's order as anappropriate remedy designed to correct a respondent-employer's vio-lation of Section 8 (a) (2) of the Act. The Board had concluded inthat case that the dues collected from employees constituted "a pricecoerced from them for the Respondent's purpose of supporting andmaintaining the organization which the Respondent had dominatedin order to thwart bona fide representation."Answering the re-spondent's attack on the Board's authority to so order disgorgement ofthe illegal price employees paid to keep their jobs, the Supreme Courtruled :The Board has here determined that the employees suffered adefinite loss in the amount of the dues deducted from their wagesand that .the effectuation of the policies of the Act requires reim-bursement of those dues in full.We cannot say this consideredjudgment does not effectuate the statutory purpose.14Since that decision was rendered in 1943, the Taft-Hartley amend-ments have made unlawful all closed-shop contracts as contrary topublic policy, proscribing such conduct by unions as unfair labor12HibbardDowelCo., 1.13 NLRB 28.13Virginia Electric& Power Co. v. N. L. R. B.,319 U.S. 533,539; also seeN.L. R. 13. v.BaltimioreTransitCo., 140 F. 2d 51, 58 (C. A. 4).14Op.cit., 543. UNITED ASSOCIATION OF JOURNEYMEN& APPRENTICES,ETC.601practices.The dues required and collected under such a contract, andall assessments under any contract, contravene that public policy. Itis nolonger required by the Act that the union be company-domi-nated in order for collection of dues to be unlawful under a closed-shop contract.Here, the dues and the assessments were required andcollected pursuant to a contract which clearly contravened the publicpolicy of the Act.Dues and assessments here collected constitutedthe price these employees paid in order to retain their jobs.Wetherefore conclude that the remedy of reimbursement of all suchmonies is appropriate and necessary to expunge the illegal effects ofthe unfair labor practices found here.Frequently since. enactment of the Taft-Hartley amendments, thisBoard hasordered unions to reimburse members for dues, excessiveinitiation fees, or the monies unlawfully exacted as the price of em-ployment, even in the absence of an, employer-party to the proceed-ing and in the absence of any findings of Section 8 (a) (2) -violations.15It is our view that, where payment of dues is required under aclosed-shop contract, as where assessments are required under anotherwise valid agreement, reimbursement of such monies actuallycollected will best effectuate the policies of the Act.Otherwise thevery fruits of theunfairlabor practice itself will remain in the handsof the respondent.Accordingly, we shall so order here.We are not extending this aspect of the remedy to the other con-tracts which we have also found unlawful, as it is not clear from therecord that the Respondent was also admitting enforcement of thisprovision in agreements other than its agreement with Brown-Olds.Although the Trial Examiner did not recommend that the Re-spondent be required to so reimburse the employees of Brown-Olds,we are nevertheless not exempting the period between the date of theissuance of the Intermediate Report and the date of this Order, asthe Trial Examiner did find that that contract was unlawful as aclosed-shop agreement.The Respondent's liability for reimburse-ment-shall begin 6 months prior to the date of the amended chargeand shall extend to all such monies thereafter collected.]RThe Board adoptedproformainLocal404, International Brotherhoodof Teamsters,Chauffeurs,Warehonaemen and Helpers of America, A. F. L.,100 NLRB 801, a Trial Ex-aminer's findings that 31 teamsters had joined their union..under protest as a resultof coercion of the Teamsters...."and had paid initiation fees and dues,which pay-ments would go unremedied unless the 31 employees were made whole and thestatus quore-stored,Similarly,the Board ordered reimbursement of sums of money in excess of periodicdues and initiation fees uniformly required where, inEclipse Lumber Company,95 NLRB464, the employees were coerced into making such payments in violation of 8 (b)(1) (A).Recently,inMarlin Rockwell Corporation,114 NLRB553, the Board held:We find,further,in agreement with the Trial Examiner, that the Union should notbe allowedto enjoy the benefits of its unlawful conduct,and that, accordingly, anaffirmative order requiring it to reimburse the Charging Employees for dues coercively..is an appropriate remedy in this case. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall further order, however, that the Respondent notify allBrown-Olds' employees from whom it unlawfully collected such duesand assessmentsthat it ismaking reimbursement pursuant to a BoardOrder, and that it will not hereafter require union membership as acondition of employment, except in accordance with the provisions ofSection 8 (a) (3) ofthe Act.CONCLUSIONS OF LAW1.J.S.Brown-E. F. Olds Plumbing & Heating Corporation isengaged in commercewithin themeaning of Section 2(6) and (7)of the Act.2.United Association of Journeymen & Apprentices of Plumbing &Pipefitting Industry of the United States and Canada, Local 231,AFL-CIO, is a labor organization within the meaning of Section2 (5) of the Act.3.By maintaining in effect an agreement with Brown-Olds whichmakes union membership a condition of employment and requires pay-ment of dues and assessments as a condition of employment, theRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) and 8 (b) (2) of theAct.4.By causing or attempting to cause Brown-Olds to discriminateagainst the Charging Party, Vernon L. Bryant, in violation of Section8 (a)^ (3) of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (b) (2)of the Act.5.By the aforementioned acts, the Respondent has restrained andcoerced the employees of Brown-Olds in the exercise of their rightsguaranteed by Section 7 of the Act, and has thereby engaged in andis engaging in unfair labor practiceswithin themeaning of Section8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practiceswithin the meaning of Section 2 (6) and (7) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,United Associa-tion of Journeymen&Apprentices of Plumbing & Pipefitting Industryof the United States and Canada,Local231, AFL-CIO, and its re-spective officers,agents, successors, and assigns,shall :1.Cease and desist from :(a)Executing,maintaining,performing,or enforcing any agree-ment, understanding,or practicewith J.S. Brown-E. F. Olds Plumb- UNITED ASSOCIATION OF JOURNEYMEN & APPRENTICES, ETC. 603ing & Heating Corporation," orwith Ackerman Plumbing Co., BorderPlumbing 'Co., Metropolitan Plumbing & Heating Co., and T. N.O'Kelley Plumbing & Heating Co.," or with any other employer,which requires membership in its organization as a condition of em-ployment,except as authorized by Section 8 (a) (3) ofthe Act.(b)Causing or attemptingto causeBrown-Olds, or any otheremployer, to discriminate against employees or prospective employeesby requiring them to obtain clearances or job referrals from theRespondent as a condition of employment in violation of Section8 (a) (3) of the Act.(c) In any other manner restraining or coercingemployees orprospective employees of Brown-Olds, or any other employer, in theexerciseof their rights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuatethe policies of the Act :(a)Make whole Vernon L. Bryant for any loss of pay he mayhave sufferedas a resultof the discrimination against him in themannerset forth in the section entitled "The Remedy."(b)Reimburse all employees of Brown-Olds in the full amount ofany dues unlawfully collected from them pursuant to the Respondent'sunlawful agreement with Brown-Olds, provided, however, that thisOrder shall not be construed as'requiring reimbursement for any suchdues collected more than6 months prior to the date of the amendedcharge herein.(c)Reimburse all employees of Brown-Olds for any assessmentscollected from them pursuant to the Respondent's agreement withBrown-Olds, provided, however, that this Order shall not be con-strued as requiringreimbursementfor anysuch assessments collectedmorethan 6 months prior to the date of the amended chargeherein.(d)Post at its offices in El Paso, Texas, copies of the notice attachedhereto marked "Appendix A." 18 Copies of said notice, to be fur-nished by the Regional Director for the Sixteenth Region, shall, afterbeing duly signed by representatives of the Respondent, be posted im-mediately upon receipt thereof and maintained by it for sixty (60)levee have already found,supra,that Brown-Olds is engaged in commerce within themeaning of the Act17 As the record does not show whether or not any ofthese fouremployersare engagedin commerce wilhui the meaning of the Act, this Orderis applicableto theRespondent'scontracts with them, as in thecase of itscontracts with any other employer,only in theevent that they are engagedin commerce within the meaning of Section 2(6) of the Act,and are employersover whomthe Boaid would assert jurisdiction.is In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 604DECISIONSOF NATIONAL LABOR RELATIONS BOARDconsecutive days thereafter in conspicuous places, including all placeswhere notices are customarily posted.Reasonable steps shall betaken by the Respondent to insure that such notices are not altered,defaced, or covered by any other material.(e)Notify, in writing, Brown-Olds and Vernon L. Bryant that theRespondent has withdrawn its objection to the hiring or continuedemployment of Bryant by Brown-Olds; and also notify Bryant, inwriting, that henceforth it will not coerce him or restrain him by un-lawfully denying to him a work referral slip or by otherwise interfer-ing with the rights guaranteed to him by Section 7 of the Act.(f)Notify the Regional Director for the Sixteenth region in writ-ing, within ten (10) days from the date of this Order, what stepsthey have taken to comply herewith.MEMBERPETERSON, concurring in part and dissenting in part :While I agree that the contract presented in this case was in it-self unlawful and that the discharge of Bryant pursuant thereto wasan unfair labor practice, I do not agree that the record before us war-rants that portion of the remedial order which orders the RespondentUnion to make reimbursement of union dues and assessments. Inthis case, neither the legality of the payment of dues andassessments,nor the appropriateness of any specific remedy incident thereto, waslitigated.In addition, apart from the absence of any issue raisedby the parties on this aspect of the case, the record as a whole doesnot support an affirmative finding that thecollectionof dues andassessmentsinvolved a violation of the Act, a conclusion necessary tosupport the express disgorgement order upon the Union.All that appears in the record in support of the majority findingthat there was an unlawful collection of dues or assessments is anobscure statement by counsel on the record.Although superficiallyreferred to by the majority as an "admission" of serious illegal con-duct, the statement made by the Respondent's attorney fails of suchimport in at least two respects.Specifically, there is no basis forconcluding from counsel's statement that payment of dues andassess-ments was in fact madea condition of employment or that their col-lection was effected by coercivemeans, assumptionswhich themajorityhas gratuitously read into the so-called "admission."That the Re-spondent was making no such "admission" is evident from its conten-tion that the contract is lawful and that the assessments are dues andtherefore lawful because they are uniform and periodic.In any event, the significance of counsel's statement is made at bestambiguous by the discussion on the record which preceded it. Inseeking a stipulation as to the enforcement of section 31 of the con-tract, counsel for the General Counsel stated that the General Counselwas not concerned with the dues aspect of section 31, but was limiting UNITED ASSOCIATION OF JOURNEYMEN & APPRENTICES, ETC. 605his contentions to the illegality of the assessments only.After counselfor the Respondent had made his argument that the assessments con-stitute dues within the meaning of the Act, he asked if the GeneralCounsel were taking the position that, ". . . we should not enforce thisparticular By-Law."The General Counsel replied merely that hisallegation was that the assessment provision violated the Act.TheRespondent then moved that the General Counsel be required tospecify "... what relief he desires with respect to that particular mat-ter. . . ."However, the General Counsel did not specify either in hisbrief or at the hearing what remedy he desired.Colloquy on therecord, upon which the majority bases its finding of an admission,concludes as follows :TRIAL EXAMINER : The original stipulation, as I remember, iswhether this allegation in the complaint is in the By-Laws.Youhave the By-Laws in evidence. I don't know why he [counsel forthe General Counsel] asks you [the Respondent] to stipulate toanything.You allege it is in the agreement and you put the By-Laws in evidence, didn't you?Mr. PICKERING [counsel for the General Counsel] : That iscorrect.TRIAL EXAMINER: If it is in the By-Laws, it is in the By-Laws.Why ask counsel to stipulate what is in evidence?Mr. PICKERING : It might be one thing to have something in theBy-Laws which might be waived.TRIAL EXAMINER: Do you enforce Section 31 of the By-Laws?Mr. WELLS [counsel for the Respondent] : Yes, Sir.TRIAL EXAMINER : That is all you wanted.Mr. PICKERING : That is all.3TRIAL EXAMINER : You have been enforcing it during all timesmaterial herein?Mr.WELLS:Yes, sir.Mr. PICKERING :What I wanted was no stipulation as to anylegal conclusion one way or the other.From the foregoing, it is apparent that neither of the parties northe Trial Examiner regarded the so-called stipulation as a basis forthe remedy applied here.Moreover, from an admission that section31 was enforced as a requirement of the bylaws, it does not follow thatthe Respondent was admitting that payment of dues and assessmentswas required as a condition of employment by Brown-Olds. Certainlyno such implication was discussed on the record. Furthermore, neitherthe "admission" nor the fact that we have found that the contract con-stitutes an unlawful closed-shop agreement shows that the dues andassessments were coercively collected.As the cases cited by the major-ity show, the illegality of an assessment provision and the unlawful 606DECISIONS OF NATIONALLABOR RELATIONS BOARDcharacter of a dues requirementin a closed-shop contractdo not alonesupport a reimbursement remedy.19These casesdiffer from the pre-Taft-Hartley cases involving Section 8 (a) (2) of the Act in that thedominated-union casesinvolved checkoff by employersin favor ofunions which were in effect instrumentalities of such employers. Thus,although collection of dues may be deemedin a sensetainted with il-legality where there is a closed-shop contract, the Board has in suchsituations, unlike Section8 (a) (2) cases, insisted upon specific evi-dence of coercion or threats by the union aside from the import of thecontractitself.Whatever meaning may be attributed to the Respondent's "admis-sion," I do not see how it can be treated as an admission ofcoercivecollection of dues andassessmentsin view of the fact that the Respond-ent'swhole defense is one of denial of coercive and discriminatoryconduct.Moreover, it should be noted that the discrimination whichwe have found to have been practiced against Bryant did not involvefailure to pay duesor assessments;nor did it involve nonmembershipin the Respondent. In sum, it is clear therefore that the majority isordering reimbursement of dues and assessments in a situation wherethere is no evidence of specific coercion and no evidence that suchpayments were required as a condition of employment.Under thesecircumstances, it is quite possible the Board is ordering reimburse-ment of dues and assessments which were lawfully received fromBrown-Olds' employees who may have made such paymentsvoluntarily.The record is silent as to the manner in which the dues andassess-ments were collected.The General Counsel specifically denied at thehearing that he was making any allegations of illegality with respectto the dues provisions.He urged no specific remedy and the matterhas not been litigated at all. It seems to me that if the Board is goingto depart from its customary practice of requiring specific evidence ofcoercion and evidence that payments were required as a condition ofemployment, it should do so in a case in which the remedy of reim-bursement has been requested and litigated.Finally, from another point of view, the remedy here seems undulyharsh.Clearly, under the terms of a lawful union-security clause, the"In the recentMarlin Rockwellcase, cited by the majority in footnote 15supra,theBoard found as follows :-the record shows that the Union openly took a position that it was entitledeither to obtain union dues from the Charging Employees or to have these employeesdismissed ; that it induced the Company to threaten these employees withdismissal ;and that it graphically demonstrated to the employees that its statementsof this posi-tionwere not mere "expressions of opinion" (as the Union now claims), but realwarnings that the employees were in danger of losing their jobs if they failed to sat-isfy the Union's dues demands.Also, in both theLocal 404and theEclipse Lumbercases, cited by the majority.in foot-note 15,supra,there was specific evidence of coercion and threats of a sort completelyabsent from the instant case. UNITED ASSOCIATION OF JOURNEYMEN & APPRENTICES, ETC. 607Respbndent could have required, as a condition of employment, pay-ment of alldues that may have been received with the exception ofdues collected during the first 30 days of employment during the lifeof the contract.At most, therefore, the Respondent may have col-lected only 1 month's dues in excess of those to which it was equitablyentitled.In this respect also, the facts here differ from Section 8 (a)(2) cases in which the Board has ordered reimbursement. Further-more; under a lawful union-security arrangement, the union is notprohibited from receiving dues payments voluntarily made during thefirst 30 days. In any event, in the circumstances of this case, we arebarred by Section 10 (b) of the Act from requiring reimbursement ofdues collected during the first 30 days of this contract because boththe original and amended charges herein post date by more than 6months the effective date of the contract.For the foregoing reasons, I would not direct the Respondent toreimburse dues and assessments.MEMBERSMURDOCK and BEAN took no part in the consideration ofthe above Decision and Order.APPENDIX ATo ALL MEMBERS OF UNITED ASSOCIATION OF JOURNEYMEN & APPREN-TICES OF PLUMBING & PIPEFITTING INDUSTRY OF THE UNITED STATESAND CANADA, LOCAL 231, AFL-CIO-Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause J. S. Brown-E. F. OldsPlumbing & Heating Corporation to discriminate against VernonL. Bryant, or any other employee or applicant for employment,by discriminatorily requiring clearances or job referralsfrom us,as a condition of employment, in violation of Section8 (a) (3)of the Act.WE WILL NOT execute, maintain, perform, or enforce any agree-ment, understanding, or practice with the J. S. Brown-E. F. OldsHeating & Plumbing Corporation, or with Ackerman PlumbingCo., Border Plumbing Co., Metropolitan Plumbing & Heating Co.,or T. N. O'Kelley Plumbing & Heating Co., or with any other em-ployer, provided that any such employers are engaged in commercewithin the meaning of the Act, which requires membership in itsorganizationas a condition of employment, except as authorizedby Section 8 (a) (3) of the Act. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL notify, in writing, J. S. Brown-E. F. Olds Plumbing& Heating Corporation that we have withdrawn our objection tothe hiring or continued employment of Vernon L. Bryant.WE WILL notify, in writing, Vernon L. Bryant, that we havewithdrawn our objection to his employment with J. S. Brown-E.F. Olds Heating & Plumbing Corporation and that henceforthwe will not coerce or restrain him by discriminatorily denying tohim a clearance or a work referral slip or by otherwise interfering,with his rights in Section 7 of the Act.WE WILL make whole Vernon L. Bryant for any loss of pay hemay have suffered as a result of the discrimination against him.WE WILL reimburse all employees of the J. S. Brown-E. F. OldsPlumbing & Heating Corporation for all dues and assessmentswhich we have collected pursuant to our unlawful agreement withthe aforementioned Company, beginning with all such dues andassessments collected 6 months prior to February 8, 1955.UNITED ASSOCIATION OF JOURNEYMEN & APPREN-TICES OF PLUMBING & PIPEFITTING INDUSTRYOF THE UNITED STATES AND CANADA, LOCAL231,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the datehereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed on December 6, 1954, andFebruary 8,1955, respectively,by Vernon L. Bryant,the General Counsel of theNational Labor Relations Board,herein respectively called the General Counsel Iand the Board,by theRegional Director for the Sixteenth Region(FortWorth,Texas),issued his complaint on May 3,1955, against United Association of Journey-men & Apprentices of Plumbing&Pipefitting Industry of the United States andCanada, Local 231,AFL, herein called the Respondent,and on occasion calledthe Union, alleging that Respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (b) (1) (A) and(2) and Section 2 (6) and(7) of the National Labor Relations Act, 61 Stat. 136,as amended,herein called the Act.Copies of the charges and complaint,togetherwith notice of hearing thereon,were duly served upon Respondent,Bryant, andupon J.S. Brown-E. F. Olds Plumbing & Heating Corporation,a party to a collective-bargaining contract with Respondent and herein called Brown-Olds.With respect to the unfair labor practices,the complaint,as amended at the hear-ing, alleged in substance that Respondent:(1) By maintaining and enforcing certaincollective-bargaining agreements entered into with Brown-Olds and other employerson or about May 18, 1953,which contain unlawful provisions,violated Section 8(b) (2) of the Act; (2) since about June 1954,further violated Section 8 (b) (2)by requiring Bryant and all of its members to secure referral cards from its businessmanager before they could work for Brown-Olds, or for any other employer, and'This term specifically includes counsel forthe GeneralCounsel appearing at thehearing. UNITED ASSOCIATION OF JOURNEYMEN & APPRENTICES, ETC. 609in addition required all said persons to pay to Respondent an assessment of 2percent of all wages earned from said employers and leave their union dues booksin the possession of the Respondent as security for the payment of said wage assess-ments; and (3) on or about December 3, 1954, and thereafter, attempted to causeand did cause Brown-Olds to refuse employment to Bryant "for the reason that hewas not a member of the Respondent union and had not been cleared by saidRespondent union, and because [Bryant] was unable to obtain a referral slip from[Respondent] and/or for reasons other than his failure to tender the periodic duesand initiation fees uniformly required by said Respondent union."On May 26, 1955, Respondent duly filed an answer denying the commission ofthe alleged unfair labor practices.Pursuant to due notice, a hearing was held on June 1, 2, and 3, 1955, at El Paso,Texas, before the duly designated Trial Examiner.The General Counsel andRespondent were represented by counsel and were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce pertinent evidence, toargue orally at the conclusion of the hearing, and to file briefs or proposed findingsof fact and conclusions of law, or both, with the Trial Examiner on or before June23, 1955.2A brief has been received from Respondent's counsel which has beencarefully considered.During the course of the hearing, Respondent's counsel made various motions tostrike certain portions of the complaint for the reason that the matters complainedof were not violative of the Act, to dismiss certain allegations of the complaint forlack of proof, to dismiss the complaint in its entirety for lack of proof, and to dis-miss all allegations of the complaint based upon the amended charge for the reason,among others, that said charge was obtained and filed unlawfully. Some of themotions were granted in part, or in whole, and others were denied intoto.At theconclusion of the taking of the evidence, Respondent's counsel renewed all themotions which he previously had made and which had been ruled adversely to him.Decisions thereon were reserved.The motions, except those regarding striking theallegations of the complaint based upon the amended charge which are hereby-denied ,3 are disposed of in accordance with the findings, conclusions, and recom-mendationsset forth below.During the course of the hearing, Respondent's counsel applied for and obtaineda subpena calling for the production of a certain letter, or a copy thereof, purportedlywritten by a Board agent to the Charging Party herein.Counsel for the GeneralCounsel declined to respond to said subpena until permission to do so had been ob-tained from the General Counsel.Respondent's counsel made application to theGeneral Counsel for the production of said letter and was advised, after the hearinghad been closed, that the application was denied.Thereafter, and on June 23,Respondent's counsel filed with the Trial Examiner a motion, copies of which wereduly served upon Bryant and the General Counsel, to file, as an exhibit, copies ofthe communications they received from, and on behalf of, the General Counselunder date of June 6 and 13, 1955. The motion is granted and the motion papersare hereby received in evidence as Trial Examiner's Exhibit No. I.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF BROWN-OLDSJ.S.Brown-E. F. Olds Plumbing & Heating Corporation, a Texas corporation,has its offices and principal place of business in El Paso,Texas,where, as well asin Atlanta, Georgia; Memphis, Tennessee; Dallas, Texas; Albuquerque, New Mexico;and Las Vegas, Nevada, it is, and at all times material was, engaged in the plumbingand heating contracting business.During the 12-month period immediately preced-ing the issuance of the complaint herein,Brown-Olds performed services and furnishedplumbing and heating materials by contract in excess of $10,000,000, approximately$6,000,000 of which were performed and furnished outside the State of Texas. Inaddition,Brown-Olds has a $1,500,000 contract with the United States Army Corpsof Engineers for the construction of heating and plumbing equipment to be installedin the barracks buildings now under construction at Fort Bliss,Texas, and it alsoperformsmaintenance and repair services of certain operatingand production* At the request of counsel the time to file briefs was extendedto July18, 1955'CfN. L. R.B. v. Jay Company,Inc.,227 F. 2d 416 (C. A. 9).390609-56-vol. 115-40 610DECISIONS OF NATIONALLABOR RELATIONS BOARD.equipment of Standard Oil Company,El Paso, Texas, at an annual cost to Standard,Oil in excess of $200,000.Upon the above facts, the Trial Examiner finds that Brown-Olds is engaged in,and during all times material was engaged in, commerce within the meaning of theAct, and that it will effectuate the policies of the Act for the Board to assert jurisdic-tion in this proceeding.U. THE LABOR ORGANIZATION INVOLVEDUnited Association of Journeymen&Apprentices of Plumbing&Pipefitting In-dustry of theUnited States and Canada,Local 231, AFL,isa labor organizationadmitting to membership employees of Brown-Olds.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The alleged refusal to hire Bryant1.Background and pertinent facts 4Shortly after arriving in El Paso from Corpus Christi, Texas, about mid-June1954, Bryant, a welder and a member of Local 185 of the United Association ofJourneymen & Apprentices of Plumbing & Pipefitting Industry of the United Statesand Canada, which has been located in Corpus Christi since January 20, 1953,.called at Respondent's offices and requested employment of its business agent, Miller,who referred him to the Foster Wheeler Construction Company after Bryant had,deposited with Miller his union dues book as security for the payment to Respond-ent of 2 percent of his net wages, as called for in section 31 of Respondent's con-stitution and bylaws,5 and after he had agreed to donate $2.85 to the local YMCA.Bryant obtained employment at Foster Wheeler sometime in June and remained,on the job until December 1.However, for the period from about August 10 until,about August 26, he worked for Brown-Olds.On December 2, his employment at Foster Wheeler having terminated the pre-vious day, Bryant went to Respondent's offices seeking work.There he was informedby Jim Stagner, Respondent's financial secretary, that there were no jobs available.Bryant testified that on December 3 he went to the job site offices of Brown-Olds.where that concern was doing some work for the Standard Oil Company and in-quired for work from Marcus Poston, Brown-Olds' project engineer; that Poston, inturn, asked Jess W. Speaker, Brown-Olds' general foreman of the Standard Oil job,-whether he could use another welder; that when Speaker replied that he did notknow, Speaker, Poston, and Charles Heist, Brown-Olds' field office manager, leftthe offices to ascertain whether a welder's job was available; that about an hourdater, Speaker and Heist returned and Speaker said that a welder's job was avail-able, but had to telephone Respondent before hiring him; that Speaker dialed a tele-phone number and when no one answered the telephone, Speaker told him, to quotefrom Bryant's testimony, "To go down to the Union hall and that he would phone,down again and to go on down there to pick up my work order"; that he went to-the union hall, saw Stagner, who said that Speaker had phoned requesting that he(Bryant) be sent to the Standard Oil job but he (Stagner) could not comply withthe request because there were "seven men on the bench"; that when he asked'Stagner to "put my name down then if something comes up you can send me out,"-Stagner said, to further quote Bryant, "It won't be necessary to put your name down.couldn't keep a roster.I know who is off work and who isn't working. If I am4The General Counsel stated at page 37 of the stenographictranscriptof the record,"There is nothing in so far as any conversation [Bryant purportedlyhad with Respondent'sbusinessagent, Miller, in June 1954], that would be ofitselfviolative of the Act.We arenot concerned with any violation on the part of the UnionIn so far as Mr.Bryant Is eon- _.cerned prior to the date of December 2, 1954.This[line of inquiry]leadsup to that date."In view of said statement, and Respondent's obvious reliance thereon, the Trial Examiner'has not considered any event which took place prior to December 2, 1954,as indicative ofa violation of the Act with respect to Bryant.He has, however, consideredsuch eventswhich tookplace afterJune2, 1954, andup tothe issuanceof the complaintherein, as,backgroundevidencesolely for whatevereffect suchevidencemighthave inelucidating,and explaining the character and quality of Respondent's alleged Illegalconduct regard-ing Bryanton and subsequentto December2, 1954.6 This section provides,in addition to the payment of the stipulatedmonthly dues, that.eachmember workingat the tradeshall pay 2 percent of his net wages to Respondent asa workingassessment.- UNITED ASSOCIATIONOF JOURNEYMEN &APPRENTICES,ETC.611to send you out on a job,I will send you";and that Stagner also said he"didn't haveto be cleared in [Respondent]to be a member of it.[Stagner] could send me ona job regardless."Bryant furthertestified that at about 8:30 or 9 a.m. on Monday,December 6,he called upon Speaker seeking employment.What transpiredat that time, Bryanttestified as follows:Q.What conversation did you havewith Mr.Speaker onthat occasion?*******A. I asked him what happened to the phone call hemade down at the localUnion here.He said Mr.Stagner couldn't send me until he sent the 7 menthat were on the bench waiting for work.Q.What did you say, if anything, after that?A. I don't remember my saying anything at all.Q. Did you ask Mr. Speakerany questionson that occasion?A. Not thatI recall.Q. Do you recall any more ofyour conversation with Mr.Speaker on thatoccasion?-A. He did sayhe had sent two other menthat had takenmy place on thejob, two other men sent out.I don't know the men.*******Q.Mr. Bryant, do you rememberanything being said between you and Mr.Speaker on that occasionabout a work order?A. Not on a Monday,no, sir.Q.Was thereanything said on this Monday morning,December 6th? Iwill ask youif you askedMr. Speakerwhether or not he could hire you withouta work order?*******A. Yes, sir, on Monday,I rememberI asked Mr.Speaker could he hire mewithout a work order.Q. Did Mr. Speakeranswer that question?-A. Yes, sir.Q.What didhe answer?A. He said no.Speaker testified that he is presentlyemployed byBrown-Olds, was its generalforeman onthe Standard Oil project until February of this year, and had theauthorityto hire andfire; that whenhe arrivedat the projectoffice on December 3, Postonintroduced him to Bryant; that he had not known Bryant previously;that when heasked Bryant whether hewas a welder or a pipefitter, the latterreplied that he wasa welder and was qualifiedto work on the Standard Oil project;6 that he could nottestify positively whether Bryant told him at that time whether haswas a Respondentmember or only "intimated"that he was; 7 that Bryantasked him to telephone Stagnerand obtain Stagner's permission to hire Bryant;that he thereupon dialed Stagner'snumber but receivedno answer; that he,Poston, andHeist left the projectoffice andwent intothe field toascertainwhether therewas a welder's job available; that theirinvestigation disclosedthat no such job wasopened but,nevertheless, they concludeditwas advisableto hire twoadditional welders,and that hethereupon obtainedStandardOil'spermissionto do so; that hethen returned to his office and endeavoredto reach Stagnerby telephone but wasunsuccessful; 8 that he then "may have told[Bryant] thatI would call[the union hall] for him, that he might be downthere inthe eventthey did wantto send himout"; and thatat about 2 p. m. that afternoon,December 3, he had thefollowing telephone conversation with Stagner:I informed Mr. Stagnerthat we wouldlike to have two welders and that Iwanted men who had previouslyqualified withStandard Oil and at that time Iasked him if there was any objectionto a fellow named Moss and Mr.Bryant.He said, "Well, we have plenty of men,qualified welders waiting to be sent out onthe job."So,I,told himit didn'tmake any difference to me as long as I got menwho were qualifiedwelders.8 Before Brown-Olds couldhire any welderhe had to successfully pass certain tests pre-scribed by StandardOilEven thougha welder had passed such tests but performed workwhich StandardOil consideredunsatisfactory it had the authority to have such employeedischarged.9 Speaker has been amember of the Unionsince about October 19538 At this point.Speaker testified that was when I "made the first telephone call [toStagner]I spoke of a while ago." 612DECISIONS OF NATIONAL LABOR RELATIONS- BOARDQ.What did he say, if anything, in regard to Bryant or Moss that you re-quested?A. To the best of my memory, I believe he said they had promised to clearinto this local and had not done so and that he had men sitting on the bench,awaiting jobs longer than they who were qualified by the Standard Oil test.Q.What did he tell you then, if anything, about whether or not he would`send out two men for the two jobs that you had?A. He merely said he would send a couple out.Speaker further testified that about 7:45 a. m. on December 6, the 2 men Stagnerhad sent to the project were put to work; 9 that at about 10 or 11 o'clock that morningBryant appeared at the office and applied to him for work; that he told Bryant he hadno work for him because he had already hired 2 welders; that had Bryant appearedand asked for work at or before 8 o'clock that morning, the normal starting time, hewould have hired Bryant even though Bryant had not been sent by Respondent anddespite Stagner's remarks to him during the above-quoted telephone conversation ofDecember 3; that prior to the filing of the charge in this case he never saw Respond-ent's work referral slip; that Brown-Olds had "quite a few" employees working on theStandard Oil project who were not members of Respondent; that he called Respond-ent on December 3 because it "is about the only place I [could have called to] hirecompetent pipe fitters and welders" and because Bryant said he was a member of Re-spondent and if he were he knew that members thereof preferred being sent out tojobs by Respondent; and that the job for which Bryant applied for lasted only 5workdays at which time he laid off the 2 welders he had hired on December 6, in ad-dition to 3 other workmen who had been on the job prior thereto.Upon the entire record in the case, and from his observation of Speaker and Bryantwhile they were on the witness stand, the-Trial Examiner finds that the testimony ofSpeaker regarding what transpired between him and Bryant on December 3 and 6,to be substantially in accord with the facts.Heist testified, and the Trial Examiner finds, that when the two welders reportedon December 6, they handed him their referral slips and they then were put to work.2.Concluding findingsUpon the credited evidence in the case, as epitomized above,10 the Trial Examinerisconvinced, and finds, that the General Counsel has failed to establish, by thepreponderance of _ the evidence, that Respondent's treatment of Bryant was dis-criminatory within the meaning of the Act. It is clear, and the Trial Examinerfinds, that had Bryant presented himself at the Standard Oil project on December6, prior to starting time, he would have been employed by Brown-Olds.This find-ing isbuttressed by the following credited testimony of Speaker made during thecourse of his examination by the General Counsel:Q. (Mr. Pickering.)Mr. Speaker, you stated, in answer to the Trial Ex-aminer's question, I believe, that if Mr. Bryant had come out to the job onMonday, December 6 at 8 o'clock you would have put him to work, is thatcorrect?A. That is true.Q.Would you have put him to work without a work referral from a union?A.We had quite a few out there working that didn't even belong to theUnion.Q.Would you have put Mr. Bryant to work on Monday, December 6th, hadhe arrived on the project at 8 o'clock in the morning without a work referral?A. Yes, I never see a work referral anyhow.Q. You would have done it even in view of the conversation you had withMr. Stagner on the previous Friday?A. Yes, I hired two welders at 8 o'clock.In addition, the record establishes that: (1) The normal industry practice is for ap-plicants for hire to appear at the job site "ahead of the day's work starting"; (2)Brown-Olds' employment practices are to select persons who make written applica-tion for employment as welders or pipefitters and who had passed the required Stand-ard Oil tests,if Speaker is not acquainted with the applicant,or to secure such em-ployees from Respondent for Speaker is aware that members of Respondent must6 One of these men was transferred from another Brown-Olds job.10 Bryant, Speaker, and Heist, all of them General Counsel witnesses. were the onlypersons who testified UNITED ASSOCIATION OF JOURNEYMEN & APPRENTICES, ETC. 613,pass an examination in order to obtain membership; (3) Brown-Olds did not insistthat its employees hold membership in Respondent as a condition of employment; 11(4) Stagner did notrefuseto refer Bryant to the Brown-Olds job.The record isclear that when Speaker asked Stagner to send 2 qualified welders and inquired whetherStagner had any objection to either Bryant or another welder, named Moss, beingreferred, Stagner indicated he preferred referring 2 qualified welders who had beenout of work longer than either Bryant or Moss, and that Speaker then replied, "Itdidn't make any difference to me as long as I got men who were qualified welders";(5) there is no evidence that the 2 welders Stagner had referred to the job onDecember 6 were members of Respondent or whether they were among the 7 men"sitting on the bench"; 12 (6) there is no evidence in the record that Stagner or anyother official "caused" or "attempted to cause" Brown-Oldsto refuseemployment toBryant or to anyone else; and (7) Stagner advised Bryant that it was not necessaryto be a member of Respondent in order to be referred to a job.Under the circum-stances, the Trial Examiner recommends that the allegations of the complaint withrespect to Vernon L. Bryant be dismissed.B. The contract between Respondent and Brown-Olds1.The pertinent factsUnder date of May 18, 1953, Respondent and Brown-Olds entered into a 2-yearcollective-bargaining agreement containing a yearly automatic renewal clause pro-vided neither party gave notice to the other party of a desire to reopen.Exceptfor the statement of Respondent's counsel, "It is my understanding, Mr. Examiner,itwas reopened ... Fin] January or February 1955," no evidence 13 was introducedthat the contract was in fact reopened.The Trial Examiner, therefore, assumes thatthe contract was renewed on May 18, 1955, and is currently in effect.The complaint alleged that by entering into, maintaining, and enforcing the afore-said agreement, which contains, among others, the following provisions, Respondentviolated and is violating Section 8 (b) (2) of the Act-ARTICLE I (B):SCOPE:The PARTY OF THE FIRST PART hereby agrees to employ journeymenmembers and apprentice members in good standing with the PARTY OF THESECOND PART under wages and working conditions as hereinafter outlinedand agreed to. Such employment shall be secured through the business managerof Local Union No. 231, who will issue referral card which must be presentedto Employer or his representative.ARTICLE IV:ASSIGNMENT OF MEN:It is understood that the PARTY OF THE FIRST PART will use members ofthe PARTY OF THE SECOND PART on all work coming under the jurisdic-tion of the United Association of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada, subject to the follow-ing rules and regulations:(A) The PARTY OF THE SECOND PART agrees that the PARTY OFTHE FIRST PART may send one member of each craft of United Associa-tion, as the case may be, from their Home Local Union to install work in thejurisdiction of the PARTY OF THE SECOND PART, and the above men-tionedmember shall be permitted to supervise the job or work with thetools without the necessity of employing unnecessary additional journeymen,provided the above mentioned member or members shall first report to thePARTY OF THE SECOND PART with their Clearance Card and satisfyPARTY OF THE SECOND PART, that they are qualified to perform thework in question.11Bryant's testimony that Speaker told him that he could not be hired without a workorder is not credited,even though that portion of Bryant's testimony was notspecificallydenied by Speaker, forBryant,himself, obtained employment from Brown-Olds in August1954 and again in February 1955, without any work referral order from Respondent.Moreover,other nonmembers of Respondent worked for Brown-Olds on the Standard Oilproject.12 In fact,the contrary seems to be correct; for one of the welders put to work onDecember 6 was transferred from another Brown-Olds job1a Obviously,counsel's statement,above referred to, cannot be considered as probativeevidence 614DECISIONS OF NATIONAL LABOR RELATIONS BOARD(B) TheAppointment of membersof PARTY OF THE SECOND PARTto serve as foreman is the responsibilityof the PARTY OF THE FIRSTPART..ARTICLE X:WORKING RULES*******(D) The erection and installation of work contractedfor by the PARTYOF THE FIRST PART shall beperformed by members of thePARTY OFTHE SECOND PART,under the following conditions:1.Pipe work of every description being installed under the supervision ofthe PARTY OF THE SECOND PART mustbe set,erected,assembled andinstalled by Journeymen members of thePARTY OF THE SECONDPART.-2.Thereshall be no restriction on the use of machinery,tools,or appli-ances used in connection with the installation of work coming under thejurisdictionof the members of the United Association,provided that ifpower pipe cutting and threading machines are to be used on the jobor in the shopof the PARTY OF THE FIRST PART, thatall pipe sizesup to and including eight(8) inches in diameter,as the case may be, shallbe cut and threaded on the job in the shopof the PARTY OF THE FIRSTPART,and such power machines shall be operated by Journeymen,mem-bersof PARTY OF THE SECOND PART.3. It is understoodby the PARTIES TO THIS AGREEMENT thatwelded pipe formations of two and one-half(2V2) inches and over in diam-etermay be fabricated in the field or in thePARTY OF THE FIRSTPART'S Yard or Shop,but it is definitely understood that members of thePARTY OF THE SECOND PARTreserve the right to refuse to handle,erect or install all welded,screwed,caulked,wiped,sweat, or other pipeformations which have not been fabricated by membersof the PARTY OFTHE SECOND PART.ARTICLE XI:BY-LAWS, WORKING RULES & REGULATIONS OFLOCAL UNION NUMBER 231It is understood and agreed by the parties to this Agreement that 'the By-Laws,Working Rules and Regulations of the Plumbers and Steamfitters Local UnionNo. 231 of theUnited Association shall be a part of this Agreement.*******ARTICLE XIV:WORKING FOR OTHERSThe PARTY OF THE SECOND PART furtheragreesthat duringthe lifeof this Agreement no member of PARTY OF THE SECOND PART shall workfor any person or firm who is not a party to a like Agreement, nor to work forany person or firm who might be a party to a like Agreement,for any less wagesor under any more unfavorable conditions that is herein stipulated.The PARTYOF THE FIRST PARTagrees to employ no memberof PARTY OF THESECOND PART for less than the minimum wage rate stipulated.14The complaint further alleged that Respondent also violated the Act by incorporating,by reference, into the contract the following sections of Respondent's constitution andbylaws.Section19.Any member soliciting work except through the office of the LocalUnion and fails to secure a work order before accepting employment, shall besubject toan assessmentand not permitted to work in the shop or on the jobwhere the violation occurred for a period of six months.Companies employingunion members shall request them through the office of the Local Union.*******Section25.Any Brother from another Local Union coming into the jurisdic-tion of Local Union No. 231 will be required to deposit his clearance card andsecure .a work order before accepting employment.Section 26.Names of all members of Local Union No. 231 being in arrearsthe amount of three months' dues on the twentieth day of the third month, shall14Upon motion by Respondent's counsel,made during the course of the hearing, theTrial Examiner dismissedthe allegations of the complaint that this article of the agree-ment was unlawful- UNITED ASSOCIATION OF JOURNEYMEN & APPRENTICES, ETC. 615be read before the Local Union at a regular meeting.Members paying an initia-tion fee are required to pay weekly the sum of twenty-five percent (25%) oftheir wages. It shall be the duty of the Business Manager to notify said membersof their delinquency and remove them from the job until such time as they ap-pear before the Executive Board and receive permission to go back to work.Section29.Any member having an assessment levied against him by thisLocal Union shall pay at the rate of not less than Twenty-Five (25%) of hiswages beginning the first week after assessment has been sanctioned at a regularmeeting.Failure to do so shall result in removal of this member from the shopor job.*******Section 31.Monthly dues to Local Union No. 231 shall be as follows:Journeyman ------------------------------------------------$3.00Journeyman over 60 years of age ------------------------------2.00Master Plumbers Maintaining U. A. Membership ------------------2.00Apprentices -------------------------------------------------2.00All members working at the trade shall pay two (2%) percent of net wages asworking assessments.*******Section 44.Any member of Local Union No. 231 entering into business orany company desiring to operate a union shop shall notify the Executive Board inwriting of their intentions and shall sign an agreement in accordance with theseBy-Laws and United Association Constitution.15Section 49.Any member working for less wages and longer hours than thisLocal- Union provides will be assessed not less than $25.00 and if not paid in oneweek he shall be suspended.he shall not work for one year in the shop orjobs where this violation occurred.2.Concluding findingsSection 8 (a) (3) of the Act forbids an employer to encourage or discourage mem-bership in a labor organization by discrimination in regard to hire or tenure of employ-ment.Section 8 (b) (2) prohibits a union from causing or attempting to cause anemployer to violate Section 8 (a) (3). Both employer and union violate these pro-hibitions if they execute, maintain, or enforce an agreement making union member-ship a prerequisite to initial employment or arrange to give union adherents priorityin employment, whether through the device of requiring referral by the union ornot.16Derivatively, such discriminatory hiring practices also constitute restraintand coercion of employees which is forbidden by Section 8 (a) (1) and Section 8(b) (1) (A) of the Act.The evidence in this case plainly shows, and the Trial Examiner finds, that theabove-referred-to contract between Brown-Olds and Respondent requires that mem-bership in "good standing" in the Union be a condition of employment with Brown-Olds.The agreement does not provide, as a condition of employment, that an em-ployee or applicant for a job, make application for membership in the Union withinthe time fixed by the statute, but rather requires nonunion welders and pipefitters toobtain membership in the Union in order to obtain a job with Brown-Olds and, underthe agreement, present members are constrained to maintain their membership in"good standing" in order to retain their employment with Brown-Olds. Such pro-visions in a contract exceed the bounds permitted by the Act.Respondent seeks to defend the validity of the contract on the grounds, amongothers, that (1) the contract does not state in so many words that "only" membersof the Union shall be hired by Brown-Olds; (2) the record is devoid of any evidencethat the questioned hiring provisions of the contract were adhered to; (3) Brown-Olds obtained welders and pipefitters from sources other than Respondent; and(4) Brown-Olds employed welders and pipefitters who were not members of Re-spondent.Whatever may be said of those contentions, the fact remains that thecontract contains an unlawful union-security clause.The Board, with court ap->The allegations of the complaint that this section was repugnant to the Act was di--missed during the course of the hearing upon motion of Respondent's counselisN L. R B v F H DlcGraiv and Co206 F 2i1 6.35 (C A 6), and cases cited therein. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDproval, has repeatedly and uniformly held that themere executionof such a con-tract is violative of the Act.17 It has also been held by the Board and the courtson a number of occasions that maintaining a hiring agreement under which, andwithout benefit of the required 30-day grace period, membership in a labor organiza-tion is a condition of employment was violative of Section 8 (b) (1) (A) and (2)of the Act.18Respondent, furthermore, cannot escape responsibility for itsillegalconduct on the ground that Brown-Olds secured employees from sources other thantheUnion or that it employed nonunion help.The arrangement entered into byRespondent and Brown-Olds contravened the provisions of Section 8 (a) (3) ofthe Act prohibiting a contractual requirement of union membership as a conditionof employment except on or after its 30th day.Moreover, even after the 30-dayperiod expires, a union may not condition employment upon qualifying for member-ship unless such qualification is restricted to tendering the periodic dues and initiationfees uniformly required.As the Supreme Court said inRadio Officers' Union ofthe Commercial Telegraphers Union, AFL v. N. L. R. B.,347 U. S. 17, 41, ". . .Congress intended to prevent utilization of union security agreements for any pur-pose other than to compel payment of union dues and fees." The contract fur-ther indicates that specified work was reserved for members of Respondent. Sucha provision is likewise violative of the Act 19The Trial Examiner is of the opinion, and finds, that the clauses of the contractand the adoption of the Union's rules and bylaws as part thereof,as enumeratedin paragraph numbered 7 of the complaint, except the matters set forth in sub-sections 5 and 11 thereof, when consideration is given to the evidence regardingthe entire contract, are likewise unlawful, for said provisions tend to restrain andcoerce Brown-Olds' employees and applicants for employment with Brown-Olds inthe exercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of the J. S. Brown-E. F. Olds Plumbing & Heating Corpora-tion described in section I, above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tend to lead to labor,disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in and is engaging in certain un-fair labor practices affecting commerce, the Trial Examiner shall recommend thatitcease and desist therefrom and take certain affirmative action designed to effec-tuate the policies of the Act.It has been found that Respondent has violated Section 8 (b) (1) (A) and (2) ofthe Act by maintaining a contract which requires membership in Respondent as acondition of employment and which compels Brown-Olds to employ only weldersand pipefitters who are members in good standing in Respondent.Upon the basis of the foregoing findings of fact, and upon the entife record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.J.S. Brown-E.F. OldsPlumbing&Heating Corporation is engaged in com-merce within the meaning of Section 2 (6) and(7) of the Act.11 See, for example,Rockaway News Supply Company, Inc.,94 NLRB 1056;Childs Com-pany,93 NLRB 281, enfd. 195 F 2d 617 (C A2) ; Juliars Resnick, Inc.,86 NLRB 38;Monohn.th Portland Cement Company, 94NLRB 1358,Port Chester ElectricalConstructionCorporation,97 NLRB 3541sN. LR B v F H McGraw and Co, supra; Philadelphia Iron Works, hie,103 NLRB596, enfd 211 F. 2d 937 (C A3) ; The BabcockitWilcoxCo, 105 NLRB 339;Local 803,Intea national Brotherhood of Bogle; makers, etc107 NLRB 1011;EhascoServicesIn-oarporated,107 NLRB 617;ConsolidatedWestern Steel Corporation,94 NLRB 1590;Permanente Steamship Corporation,107 NLRB 1111;N. L. R. B. v Gottfried Baking Co.,Inc., at at,210 F. 2d 772 (C A. 2) ; NL. R B v George D Anchter Co,209 F. 2d 273(C. A 5)19 SeeUnitedAssociation of Journeymen and App; entices of the Plumbing and Pipe-fitting Industry of the United States and Canada, Local 428, AFL,108 NLRB 186;UnitedBrotherhood of Carpenters andJoiners ofAmerica, Local #517, AFL,112 NLRB 714 GENERAL DRIVERS6172.United Association of Journeymen&Apprentices of Plumbing&PipefittingIndustry of the United States and Canada,Local 231, AFL,is a labor organizationwithin the meaning of Section2 (5) of the Act.3.By maintaining an agreement which contains and involves terms and condi-tions of employment requiring membership in good standing in Respondent, Re-spondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section8 (b) (1) (A)and (2)of the Act.4.The unfairlabor practices found herein are unfairlaborpractices within themeaning of Section 2(6) and(7) of the Act.5.Respondent has not engaged in unfair labor practices within the meaning ofthe Act withrespect toVernon L. Bryant.[Recommendations omitted from publication.]General Drivers, Warehousemen and Helpers,Local Union No.968, International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,AFL-CIO;and HoustonBuilding and Construction Trades Council,AFL-CIOandFarnsworth&Chambers Co., Inc.Case No. 39-CD-18. Febru-ary 28,1956DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10 (k) of the Act, whichprovides that, "Whenever it is charged that any person has engagedin an unfair labor practice within the meaning of paragraph 4(D) of Section 8 (b), the Board is empowered and directed to hearand determine the dispute out of which such unfair labor practice,shall have arisen. .."On October 3, 1955, Farnsworth & Chambers Co., Inc., hereincalled the Company, filed with the Regional Director for the SixteenthRegion a charge against General Drivers, Warehousemen and Help-ers,Local Union No. 968, International Brotherhood of Teamsters,.Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, hereincalled the Teamsters, and Houston Building and Construction TradesCouncil, AFL-CIO, herein called the Council, alleging that they hadengaged in and were engaging in unfair labor practices within themeaning of Section 8 (b) (4) (D) of the Act. The charge alleged insubstance that the Teamsters and the Council had induced and en-couraged employees of the Company to engage in a strike or con-certed refusal to work in the course of their employment with anobject of forcing or requiring the Company to assign particular workon the San Jacinto Water Treater Plant project, Harris County,.Texas; hereinafter called the San ,Jacinto project, to employees who,are members of the Teamsters, rather than to other employees.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charges and provided for a hearing upon115 NLRB No. 95.